Citation Nr: 1706948	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  14-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a muscle disability of the left lower extremity, to include above and below the knee (herein muscle disability), to include as secondary to a service-connected left knee disability or a service-connected left hip disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and step-daughter


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service in the Marines from July 1943 to January 1946 and was awarded the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A March 2012 rating decision denied the Veteran's claim for entitlement to service connection a left ankle disability.  A June 2012 rating decision denied the Veteran's claim for entitlement to service connection for a left foot disability.  A September 2012 rating decision denied the Veteran's claim for entitlement to service connection for a muscle disability. 

The Veteran testified at a February 2016 Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In March 2016, these matters were remanded for further development, to include obtaining new medical opinions.

In December 2016 correspondence, the Board informed the Veteran that the VLJ who presided over his February 2016 hearing was no longer at the Board.  He was informed that he had the option to have another hearing before a VLJ who would participate in any decision made on his appeal.  See the December 2016 VA letter.  The Veteran was notified that, if he failed to respond to this letter within 30 days from the date of this letter, the Board would assume that he did not want another hearing and proceed accordingly.  As the Veteran failed to respond to this letter, an additional hearing is not needed.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  A left ankle disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left knee disability.

2.  A left foot disorder is not related to any disease, injury, or incident of service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected left knee disability.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis pertaining to the muscles of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a muscle disability of the left lower extremity, to include above and below the knee, to include as secondary to a service-connected left knee disability or a service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was examined in July 2011, September 2012, July 2015, June 2016; and a subsequent addendum opinion was provided in June 2016 in order to adjudicate his service connection claims.  The Board finds that, collectively, the VA examinations and opinions are adequate because, as discussed below, they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner, particularly the most recent June 2016 examiner, offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

Further, as noted, in February 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board is not required to discuss a potential Bryant problem unless the appellant raises that issue before the Board.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Finally, the Board finds that there was substantial compliance with the Board's prior March 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the March 2016 remand, the Board directed that agency of original jurisdiction (AOJ) obtain any relevant evidence that may have come into existence since the file was previously at the AOJ, and obtain an addendum opinion addressing whether the Veteran's service-connected left knee disability aggravated his claimed left foot and ankle disabilities; as well as provide an adequate VA examination with regards to the Veteran's left leg muscle claim.  Subsequent to such remand, additional evidence, including June 2016 VA examinations and an June 2016 addendum opinion, was associated with the record. 

Accordingly, the Board finds that there has been substantial compliance with the March 2016 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Analysis

The Veteran seeks entitlement to service connection for left ankle, left foot, and muscle disabilities as a result of his military service, or, in the alternative, as secondary to his service-connected left knee disability.  In this regard, he is service-connected for degenerative arthritis of the left knee.  Indeed, in his July 2011 statement in support of his claims, the Veteran indicated that his service-connected left knee disability has led to problems with his left ankle and foot.  Moreover, during the February 2016 Board hearing, the Veteran testified about an in-service event where he was aboard a ship and an explosion threw him "over the hatch of the ship" and he injured his left knee (that is service-connected).  The Veteran indicated that he injured his left ankle and left foot at the same time of this event.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records (STRs) do not reflect any treatment or symptomatology referable to the left ankle, left foot, or left leg muscle.  Additionally, the January 1946 discharge examination revealed no abnormalities of the lower extremities, to include left ankle, left foot, and left leg muscle upon clinical evaluation.

Post-service VA treatment records dated from January 2008 to July 2016 show intermittent complaints of left ankle and left foot pain.  There are no noted complaints of or treatment for a left leg muscle disorder.

During the July 2011 VA examination, the Veteran reported left ankle and foot pain on a chronic basis.  Physical examination revealed left ankle and foot pain.  The examiner indicated that the Veteran's left ankle and foot disorders were likely degenerative changes over the time, and chronic dependent edema is diagnosed in the Veteran.  The examiner noted that there is no nexus for an ankle or foot condition due to a knee condition.  He noted that there is no rationale for the ankle or foot to have any impairment directly related to knee pain even with mild instability; therefore, no further evaluation was performed.  The examiner concluded, based on all available data, the left ankle and foot condition are not at least as likely as not secondary to or significantly aggravated by the left knee condition.

In September 2012, the examiner completed a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  The DBQ examiner stated that "[m]uscle injury DBQ is the incorrect DBQ for this case.  Left calf pain apparently was the claim and he has severe peripheral vascular disease...After obtaining careful ortho[pedic] [history] it is my opinion the knee DBQ is most appropriate for this case."  The Board noted, in its March 2016 remand that the completed DBQ, essentially, related to the Veteran's left knee and did not address the Veteran's claim of a muscle disability of the left lower extremity above and below the knee.  As the Veteran's claimed condition was not properly addressed, the Board observed that the VA examination provided was inadequate and remand was therefore required for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the June 2016 VA ankle DBQ, the Veteran reported left ankle pain.  X-ray revealed mild degenerative changes of the ankle and midfoot; as well as soft tissue swelling.  After physical examination of the Veteran, the examiner indicated it is less likely than not that the Veteran's currently diagnosed left ankle condition incurred in or was caused by a claimed in-service, injury, event, or illness.  The examiner reasoned that the was no complaints of or treatment for a left ankle diagnosable condition in the military, or any record of a left ankle condition over the years after the military.  The examiner indicated that without further record, it would be speculation to attribute the current left ankle arthritis to military service.

During the June 2016 VA foot condition DBQ, the Veteran reported left foot pain.  X-ray revealed degenerative changes and questionable gout.  After physical examination of the Veteran, the examiner indicated it is less likely than not that the Veterans currently diagnosed left foot condition incurred in or was caused by the claimed in-service, injury, event or illness.  The examiner reasoned that there are no STRs of a left foot diagnosable condition in the military, or record of left foot condition over the years after the military before he developed foot ulcers.  The examiner indicated that without further record, it would be speculation to attribute current left foot condition to military service.  The examiner concluded that the Veteran's current left foot condition and diagnosis is more likely than not secondary to diabetic neuropathy and peripheral vascular disease as well as changes of age.

During the June 2016 VA muscle DBQ, physical examination revealed edema and dermatitis on the left leg below the knee, but there was no asymmetry of the muscles of the left thigh or calf.  The examiner essentially indicated that there was no muscle disability to the left lower extremity.  The examiner observed that there is no left leg muscle condition or diagnoses documented in the STRs and that a current left leg muscle condition and diagnosis is based solely on the history provided by the Veteran.  The examiner concluded that it is less likely than not that the Veteran's claimed muscle injury incurred in or was caused by any in-service, injury, event, or illness.   

In a June 2016 VA addendum opinion, the examiner noted that the Veteran's left ankle and left foot is less likely than not due to the service-connected left knee disability.  The examiner noted that the Veteran's greatest left foot and ankle disability is caused by poor circulation problems (the examiner noted that the Veteran's right leg was amputated because of the poor circulation related to his diabetes).  He also noted that peripheral neuropathy was causing the Veteran an inability to sense his left lower extremity to use it without injury.  And, finally the examiner noted that the Veteran's right leg amputation is a predominant factor limiting his mobility, balance and proper use of his left leg.  He indicated that the right leg puts major mechanical forces on the left lower extremity with any mobility, including transfers, etc.  The examiner observed that it is the right leg, not the left knee that puts additional weight on the left lower extremity.  The examiner reiterated that the circulation problems, peripheral neuropathy and right leg amputation are more likely than not the significant factors affecting the Veteran's left foot and ankle condition.  He therefore concluded that the service-connected left knee condition less likely than not has caused weakening of the Veteran's left ankle and foot.  

The examiner also opined that the Veteran's service-connected left knee disability is less likely than not a significant factor causing identifiable aggravation beyond natural progress in the current left ankle and foot problems.  The examiner again noted, the circulation problems, peripheral neuropathy and right leg amputation are more likely than not the significant factors affecting his left foot and ankle condition.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ankle and left foot disorders.  In this regard, the Board places great probative weight on the VA examiners' collective opinions that the Veteran's disorders were not related to his service or to his service-connected left knee disability.  The Board observes that all VA examiners considered the Veteran's record and medical history in rendering their opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners clearly reviewed the claims file and summarized pertinent clinical records, to include the previous examinations and opinions of record, if any, so they were fully aware of the extent of the Veteran's claimed disorders.  Additionally, the VA examiners provided etiological opinions, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' collective opinions. 

With specific regard to the secondary aspect of the Veteran's claims, the Board is cognizant that the June 2016 VA examiner clearly opined that the Veteran's left ankle and left foot disorders were not aggravated by his service-connected left knee disability and provided a sufficient rationale for such opinion based on medical evidence showing that aggravation was most likely related to the non-service connected right leg.  As discussed above, the Board finds the June 2016 addendum opinion to be sufficient for appellate review and of high probative value. 

Consequently, based on the foregoing opinions, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's left ankle and left foot disorders are related to his military service or that his service-connected left knee disability caused or aggravated such disorders beyond the natural progression. 

Moreover, no other evidence of record refutes the VA examiners' opinions.  In this regard, none of the remaining VA treatment records suggests an etiological relationship between the Veteran's current left ankle and left foot disorders and his military service or service-connected left knee disability.  As such, given that the medical evidence of record shows that the Veteran's left ankle and left foot disorders are not directly related to his military service, or proximately due to or aggravated by the service-connected left knee disability, service connection on a direct or secondary basis is not warranted.

The Board has also considered whether service connection is warranted for the Veteran's left ankle and left foot disorders on a presumptive basis (as degenerative arthritis is shown).  The Board notes, however, the record fails to show that the Veteran's left ankle and left foot manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in January 1946.  Additionally, as will be further discussed herein, he has not provided a credible account of a continuity of left ankle or left foot symptomatology.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for left ankle and left foot disabilities.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, Walker, supra.

The Veteran has also offered his opinion that his left ankle and left foot disorders are due to service or has been caused or aggravated by his service-connected left knee disability.  The Board notes, however, the question of causation and aggravation of a musculoskeletal disorder of the ankle or foot, to include degenerative joint disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Additionally, to the extent that the Veteran has contended that he has experienced left ankle and left foot symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran testified during the February 2016 Board hearing that he has experienced left ankle and left foot pathology since his injury in service. 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record.  Although the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, on January 1946 discharge examination, the Veteran did not report any left ankle or left foot complaints and there was no noted left ankle or left foot pathology.  Likewise, the first complaints of left ankle or left foot pathology was in VA treatment records dated in 2008, which was 62 years after his service discharge in January 1946.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  As such, the Veteran's lay assertions of continuity of such symptomatology are less credible and persuasive in light of the evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of low back symptomatology to be not credible. 

The Board finds that the Veteran's left ankle and left foot disorders are not related to any disease, injury, or incident of service; left ankle and left foot degenerative arthritis did not manifest within one year of service discharge; and such disorders were not caused or aggravated by the Veteran's service-connected left knee disability.  Consequently, service connection for such claimed disorders is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board observes, however, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left ankle and left foot disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Relevant to the muscle disability claim, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  The Board finds, however, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The post service medical evidence, including VA examination findings in June 2016, does not show any current left leg muscle disability.  Further, there is no indication that at any point during the appeal period, has the Veteran had a left leg muscle disability.  As there is no malady of the left leg muscle, this appeal must be denied and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107 (b).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).


ORDER

Service connection for a left ankle disability, to include as secondary to a service-connected left knee disability is denied.

Service connection for a left foot disability, to include as secondary to a service-connected left knee disability is denied.

Service connection for a muscle disability of the left lower extremity, to include above and below the knee, to include as secondary to a service-connected left knee disability or a service-connected left hip disability is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


